TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00566-CR



                                       Joe Ed Davis, Appellant

                                                    v.

                                    The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
    NO. D-12-0989-SB, THE HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Joe Ed Davis seeks to appeal from a judgment of conviction for indecency

with a child by sexual contact. See Tex. Penal Code § 21.11(a)(1). Appellant’s sentence was

imposed on April 14, 2014. Appellant timely filed a motion for new trial on May 13, 2014.

Therefore, the deadline for perfecting appeal was July 14, 2014. See Tex. R. App. P. 26.2(a)(1).

Notice of appeal was filed in the trial court on September 4, 2014. On September 8, 2014, appellant

filed a motion requesting an extension of time for filing the notice of appeal in this Court.

                The Rules of Appellate Procedure allow an appellate court to extend the time to file

the notice of appeal if, within 15 days after the deadline for filing the notice of appeal, the appellant:

(1) files the notice of appeal in the trial court, and (2) files a motion for extension in the appellate

court. See Tex. R. App. P. 26.3. Here, both the notice of appeal and the motion for extension of

time were filed more than 15 days after the deadline for filing the notice of appeal: the notice of
appeal was filed in the trial court 52 days after the deadline, the motion for extension was filed in

this Court 56 days after the deadline. Thus, both are untimely and we are without authority to extend

the time to file the notice of appeal. See Strange v. State, 258 S.W.3d 184, 186–87 (Tex.

App.—Houston [1st Dist.] 2007, pet. ref’d) (“The limited, 15-day extended time period applies to

both the notice [of appeal] and the motion for extension; both must be filed within the 15-day time

period.”). The motion for extension is denied.

               The timely filing of a written notice of appeal is essential to vest this Court with

jurisdiction. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012); Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Because appellant failed to timely file a notice of

appeal in compliance with Rule 26 of the Rules of Appellate Procedure, we lack jurisdiction to

dispose of this attempted appeal in any manner other than by dismissing it for want of jurisdiction.

See Castillo, 369 S.W.3d at 198. Accordingly, the appeal is dismissed.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: September 19, 2014

Do Not Publish




                                                 2